PER CURIAM.
This cause was remanded to this Court “ * * * for disposition of any other questions which were brought to that court for review”, State v. Embry, 322 So.2d 515 (Fla.1975). There is only one issue that remains untreated:
“I. Whether the challenged search can be justified as incident to a lawful arrest or as being based upon a probable cause.”
Upon consideration of this issue, it is our opinion that the search was legal and proper and that no error has been demonstrated.
Affirmed.
WALDEN, C. J., and OWEN and CROSS, JJ., concur.